Citation Nr: 1128258	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-08 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for multiple myeloma, including due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1954 to September 1974.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2010, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development and consideration.  All requested directives have been completed and the claim is once again before the Board.  

The Veteran in the instant case has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See ECA Agreement and Waiver of Rights, dated June 27, 2009.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  See 38 C.F.R. §§ 20.1500-20.1510 (2010).


FINDING OF FACT

The Veteran's multiple myeloma is causally or etiologically related to service.  


CONCLUSION OF LAW

Multiple myeloma may be presumed to have been incurred during active service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants service connection for multiple myeloma and this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that service connection is warranted for his multiple myeloma because he was exposed to Agent Orange during his active service.  The Veteran was stationed at a base in Udorn, Thailand.  The record demonstrates he flew many combat missions over Vietnam.  However, he also asserts that he stepped foot in Vietnam when his plane landed there on several occasions.  Specifically, he alleges that he was in Da Nang, Vietnam on a layover on a flight between his base in Thailand and Jungle Survivor School in the Philippines.  See his June 2010 Videoconference Hearing Transcript at 4-5.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Establishing service connection generally requires, medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A Veteran, who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a certain listed disability, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 166 (1999).  The following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

In adjudicating a claim, the Board must assess the competence and credibility of lay statements of the Veteran.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reaffirmed that VA must consider the competency of lay evidence in order to determine if it is sufficient to establish a nexus.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Board notes that the Veteran has been diagnosed with stage 1 multiple myeloma in October 2007, and therefore, the presumption set forth under 38 C.F.R. § 3.309 (e) is applicable if it is established the Veteran was exposed to Agent Orange or other herbicides during his military service. 

As noted above, the Veteran testified under oath during his BVA videoconference hearing that his plane stopped in Da Nang, Vietnam, when the Veteran was returning to Thailand from Jungle Survival School training in the Philippians.  He testified that he did not attend Jungle Survival School prior to being sent to Thailand and that he was sent there after he arrived.  In an attempt to verify this stop in Vietnam, the Board remanded the claim in July 2010 to obtain additional service personnel records.  However, the records that were obtained did not provide conclusive evidence that the Veteran's plane stopped in Da Nang.  Nonetheless, the Board finds that the Veteran is competent to testify to this stop.  Moreover, in support of this contention the Board observes that the record contains a Certificate of Training dated in November 1969 reflecting attendance and completion of the PACAF Jungle Survival School after being stationed in Thailand.  He also contends that he stepped foot in Vietnam during a layover in Da Nang when flying from the United States to his base in Thailand.  Finally, in July 2010, the Veteran's brother also submitted a statement attesting to the fact that they Veteran set foot in Vietnam during his military service.  

The Veteran's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, to the extent possible, the tangible evidence in the claims file supports his contention.  The Board finds that this evidence is credible, probative, and it adds weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Davidson, 581 F.3d at 1316.  In short, the evidence supports the Veteran's contention that he set foot within the country of Vietnam which, as discussed above, satisfies the statutory presumption of in-service herbicide exposure.  Accordingly, the Board finds that the Veteran is entitled to service connection for multiple myeloma pursuant to the statutory presumption of Agent Orange exposure.  38 C.F.R. § 3.307(a)(6)(iii).


ORDER

Service connection for multiple myeloma is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


